

115 HR 6684 IH: Yolo Bypass System Improvement Act of 2020
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6684IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Ms. Matsui (for herself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo improve flood protection and water resources enhancement and utilization along the Sacramento River and in the Yolo Bypass region of California, to improve policies and procedures for civil works projects of the Army Corps of Engineers, and for other purposes.1.Short titleThis Act shall be known as the Yolo Bypass System Improvement Act of 2020.2.DefinitionsIn this Act:(1)GovernorThe term Governor means the Governor of the State of California, acting through the Director of the Department of Water Resources and the President of the Central Valley Flood Protection Board, or their designees.(2)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers.(3)Yolo Bypass SystemThe term Yolo Bypass System means the system of weirs, levees, bypass structures, lands and other measures in California’s Sacramento River Valley, extending from the Fremont Weir near Woodland, California, to the Sacramento River near Rio Vista, California, authorized pursuant to section 2 of the Act of March 1, 1917 (chapter 144; 39 Stat. 948).(4)Yolo Bypass and Cache Slough Partnership; PartnershipThe terms Yolo Bypass and Cache Slough Partnership and Partnership mean the group of parties to the Yolo Bypass and Cache Slough Memorandum of Understanding, effective May 2016, regarding collaboration and cooperation in the Yolo Bypass and Cache Slough Region.3.Yolo Bypass System comprehensive study(a)Comprehensive study(1)In generalThe Secretary, in collaboration with the Governor and in coordination with the participants described in paragraph (2), shall conduct a comprehensive study of the Yolo Bypass System that addresses multiple water resources and related objectives within the Yolo Bypass System, including flood risk management, ecosystem restoration, water quality and supply, agriculture, and recreation.(2)ParticipantsIn carrying out paragraph (1), the Secretary and the Governor shall coordinate with—(A)the members of the Yolo Bypass and Cache Slough Partnership; and(B)other appropriate regional and local agencies, municipalities, and counties, as determined appropriate by the Secretary and the Governor.(3)Prior initiativesIn conducting the study under paragraph (1), the Secretary shall incorporate, to the maximum extent practicable, relevant information and findings from prior and ongoing initiatives addressing flood control in the Yolo Bypass region, such as—(A)prior studies and projects by the Secretary, including the Sacramento River General Reevaluation Report;(B)the State of California Central Valley Flood Protection Plan and Basin-Wide Feasibility Study and Lower Sacramento River/Delta North Regional Flood Management Plan;(C)activities and findings of the Yolo Bypass and Cache Slough Partnership;(D)the Sacramento and San Joaquin River Basins Comprehensive Study;(E)the Governor’s Water Resilience Portfolio Initiative; and(F)other applicable Federal, State, regional, and local initiatives relating to flood control, ecosystem restoration, water supply, or agriculture.(4)ObjectivesIn conducting the study under paragraph (1), the Secretary shall study ways to—(A)in carrying out studies and projects, increase the role of non-Federal sponsors by more fully incorporating the capabilities of the non-Federal sponsors in areas such as personnel and funding resources, technical expertise and experience, and knowledge in project planning, design, construction, real estate acquisition, contracting, project operation, and maintenance;(B)improve the Secretary’s approach to review and implementation of system-wide, multipurpose water resources investigations with the goal of increasing the likelihood of favorable recommendations for congressional approval;(C)improve the process for evaluating flood risk management for urban areas;(D)improve the quantification and identification of benefits provided by water resource development projects, including consideration of benefits relating to life safety, disadvantaged communities, business continuity, economic opportunity, and emergency operations;(E)incorporate the latest technical data and scientific approaches to changing hydrologic and climatic conditions;(F)improve the Secretary’s ability to assess potential damage reduction to lands in agricultural production, taking into account trends in conversion to higher-value crops;(G)improve the Secretary’s ability to consider potential flood risk management projects based on an integrated system basis rather than a solely incremental basis, using multi-benefit analyses;(H)improve the Secretary’s analyses of the costs of repetitive damages that are prevented by completing a project, especially in light of changes in hydrologic and climatic conditions; and(I)improve the Secretary’s ability to evaluate ecosystem restoration and other environmental benefits.(5)Review of existing authorities(A)In generalIn conducting the study under paragraph (1), the Secretary shall include a review of existing Federal authorities, including the Secretary’s guidance on implementing such authorities, relating to flood risk management and ecosystem restoration that could be more effectively applied to the Yolo Bypass System, with a focus on provisions of the Water Resources Reform and Development Act of 2014 (Public Law 113–121), the Water Resources Development Act of 2016 (title I of Public Law 114–322), and the Water Resources Development Act of 2018 (title I of Public Law 115–270) relating to the Secretary’s review of potential projects.(B)InclusionsIn carrying out subparagraph (A), the Secretary shall include consideration of the following:(i)The results of the studies and reports under, and the implementation guidance developed pursuant to, the following authorities:(I)Section 3023 of the Water Resources Reform and Development Act of 2014.(II)Section 3024 of the Water Resources Reform and Development Act of 2014.(III)Section 1103 of the Water Resources Development Act of 2018.(IV)Section 1204 of the Water Resources Development Act of 2018.(V)Section 1211 of the Water Resources Development Act of 2018.(VI)Section 1214 of the Water Resources Development Act of 2018.(ii)The authorities provided by, and the requirements of, the following:(I)Section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16).(II)Section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231).(III)Section 204 of the Water Resources Development Act of 1986 (33 U.S.C. 2232).(IV)Section 906 of the Water Resources Development Act of 1986 (33 U.S.C. 2283).(V)The National Levee Safety Act of 2007 (33 U.S.C. 3301 et seq.).(VI)Section 3022 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2351).(b)Identification and expedited completion of specific studies by the Secretary(1)IdentificationBased on the study conducted under subsection (a), the Secretary shall identify site-specific studies of potential flood risk management and ecosystem restoration projects within the Yolo Bypass System that have potential for resulting in projects that could be favorably recommended for action to Congress.(2)AuthorizationThe Secretary shall conduct any site-specific study identified under paragraph (1), on an expedited basis, subject to the availability of appropriations.(c)Identification of specific studies and initiatives by others(1)IdentificationThe Secretary, in collaboration with the Governor and in coordination with other Federal participants in the study conducted under subsection (a), shall identify potential additional studies and initiatives within the purview of other Federal and State agencies to address, with respect to the Yolo Bypass System—(A)aquatic and related terrestrial resources and habitat;(B)water quality and supply;(C)agricultural sustainability; and(D)recreation.(2)Effect on other entitiesIdentification of a study by the Secretary under paragraph (1) shall not affect the authority of a Federal or State agency to carry out the study.(d)Incorporation of concurrent initiativesIn carrying out this section, the Secretary shall, to the maximum extent practicable, incorporate findings available from the Yolo Bypass System master plan prepared under section 4, including baseline technical, hydrologic and hydraulic, and environmental information, and incorporate the recommendations, policy guidance, and project prioritization of the Yolo Bypass and Cache Slough Partnership.(e)Cost sharingThe Federal share of the cost of conducting the study authorized in subsection (a) shall be 75 percent, and the non-Federal share shall be 25 percent. The non-Federal share may be contributed in the form of in-kind or cash contributions.(f)Report to CongressNot later than 12 months after the date of enactment of this Act, the Secretary shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing—(1)findings from the study conducted under subsection (a);(2)changes to policies that have been, or will be, implemented as a result of the study conducted under subsection (a), as they relate to the Yolo Bypass System and nationally, including such changes resulting from the review of existing statutory authority under subsection (a)(5);(3)site-specific studies in the Yolo Bypass System that have been identified under subsection (b) and the Secretary’s schedule for conducting such studies;(4)potential studies and initiatives by others identified under subsection (c), along with the views of those agencies having jurisdiction;(5)recommendations for legislative changes that are necessary to further the objectives described in subsection (a), relating to the Yolo Bypass system or nationally; and(6)written views of the Governor on activities undertaken pursuant to this section.(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $1,000,000.4.Yolo Bypass System master plan(a)In generalThe Secretary, in collaboration with the Governor and other Federal and non-Federal agencies with jurisdiction over the Yolo Bypass System, shall prepare a master plan for the study, implementation, and regulation of flood risk management projects and related water resources projects within the Yolo Bypass System. The Secretary and the Governor shall determine other participants to be invited to participate in development and implementation of the plan.(b)ObjectivesThe overarching purposes of the master plan shall be to establish a framework for making better, quicker, and well-coordinated multi-level interagency decisions in the Yolo Bypass System for—(1)the Secretary’s actions, relating to—(A)civil works studies and projects undertaken for flood risk management and ecosystem restoration; and(B)decisions on regulatory matters under the Secretary’s jurisdiction, including actions to better coordinate and facilitate programmatic and regulatory decisions; and(2)actions by other Federal, State, and local agencies relating to implementing programs and policies and making decisions on regulatory matters within those agencies’ respective jurisdictions.(c)Supporting goalsIn preparing the plan, the entities participating in the preparation of the plan shall address the following goals:(1)Address, coordinate, and provide a forum for developing consensus on the broad objectives of the Yolo Bypass System integrated program established under section 5.(2)Identify existing and planned activities within the Yolo Bypass System relating to flood risk management, ecosystem restoration, water quality and supply, agriculture, and recreation, within the jurisdiction of all participants in the plan.(3)Integrate flood risk management and other water-related activities into a overall systemwide assessment.(4)Identify specific challenges and opportunities facing local, regional, State, and Federal agencies involved in or affected by projects or regulatory decisions in the Yolo Bypass System.(d)Master plan componentsThe master plan shall include the following:(1)Establishment of a programmatic framework and documentation for engineering, technical, and environmental reviews associated with activity within the Yolo Bypass System, including civil works projects under the Secretary’s jurisdiction and proposed actions by other entities regulated by the Secretary pursuant to section 14 of the Act of March 3, 1899 (33 U.S.C. 408), including—(A)the development of a system-wide hydraulic and ecosystem baseline to facilitate assessment of impacts of potential future projects, in order to streamline case-by-case reviews; and(B)consideration of development of regional or programmatic assessments.(2)Development of comprehensive short- and long-term general plans for future flood risk management projects within the Yolo Bypass System, including their potential sequencing.(3)Development of programmatic, regional, or systemwide environmental documentation to facilitate future reviews of site-specific proposals.(4)Development of a streamlined review and coordination process to expedite Federal and non-Federal regulatory requirements, including permits, approvals, and associated reviews.(5)Evaluation and implementation of other baseline initiatives identified by agencies participating in preparation of the plan that would facilitate implementation or approval of initiatives relating to flood risk reduction, ecosystem restoration, water quality and supply, agricultural sustainability, and recreation.(e)Coordination with PartnershipTo the maximum extent practicable, the plan shall incorporate the recommendations of Yolo Bypass and Cache Slough Partnership.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $500,000.5.Yolo Bypass and Cache Slough Partnership and Yolo Bypass System integrated program(a)Yolo Bypass and Cache Slough Partnership(1)Role of SecretaryThe Secretary may participate in, and provide administrative support to, the Yolo Bypass and Cache Slough Partnership.(2)ConsultationIn carrying out paragraph (1), the Secretary, in coordination with the Governor, may designate other entities to consult with the Partnership. (3)Sense of CongressIt is the Sense of Congress that the Partnership should—(A)establish an organizational and management structure to identify roles, responsibilities, and means of engagement by member agencies of the Partnership;(B)provide executive oversight and policy guidance for the Yolo Bypass System integrated program established under subsection (d);(C)promote communication and coordination among members of the Partnership and with the public;(D)identify shared project implementation challenges and potential solutions, while addressing potential conflict;(E)prioritize recommended projects that advance the common vision of the Partnership and promote objectives of multibenefit projects;(F)assist in securing Federal and State funding for project implementation and other initiatives;(G)explore ways to expedite Federal, State, and local regulatory actions, for individual projects and on a programmatic basis;(H)coordinate and assist Federal, State, regional, and local entities in facilitating project implementation; and(I)recommend Federal and State legislative and policy changes.(b)Yolo Bypass System integrated program(1)In generalNot later than 6 months after the date enactment of this Act, the Secretary and the Governor, in consultation with other members of the Yolo Bypass and Cache Slough Partnership, shall establish a Yolo Bypass System integrated program.(2)Program objectivesThe program established under paragraph (1) shall—(A)provide coordinated implementation for projects, studies, programs, regulatory actions, and other activities undertaken by members of the Partnership;(B)include features and projects and initiatives associated with flood risk management, ecosystem restoration, and water quality and water supply improvement, and provide for continued agricultural, natural resource, and economic sustainability for the region; and(C)be used to track progress and coordinate project and program funding.(3)ManagementThe Secretary—(A)shall, with the Governor, manage the program established under paragraph (1); and(B)may provide support for the day-to-day efforts undertaken by members of the Partnership to carry out activities under the program.(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $500,000 in each fiscal year.6.Effect on other authorityParticipation by any State entity in the preparation or implementation of the master plan under section 4, or in the establishment, management, or implementation of the Yolo Bypass System integrated program under section 5, shall not affect the existing authorities or responsibilities of the entity.